UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1767


DONNA MARIE CONNER,

                  Plaintiff - Appellant,

             v.

AMERICAN ARBITRATION ASSOCIATION; ANTOINETTE S. CLARINGTON,
case administrator; MR. RHODES, Arbitrator; MR. HOPKINS;
LINDA   BEYEA;   AUTHOR   SOLUTIONS,   INCORPORATED,  d/b/a
Authorhouse,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00021-RLW)


Submitted:    January 21, 2009              Decided:   February 6, 2009


Before WILKINSON, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna Marie Conner, Appellant Pro Se. Philip Clark Baxa, MERCER
TRIGIANI, LLP, Richmond, Virginia; Bryan William Horn, FLORANCE,
GORDON & BROWN, Richmond, Virginia; Judy L. Woods, BOSE MCKINNEY
& EVANS, LLP, Indianapolis, Indiana, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donna       Marie     Conner       appeals       the     district      court’s

dismissal of her civil action on the motions to dismiss filed by

the Appellees.            Conner filed a Complaint in the district court

arising out of an arbitration proceeding between Conner and 1st

Books       Library       a/k/a     AuthorHouse        (“AuthorHouse”),            which    was

administered         by    the    American       Arbitration      Association        (“AAA”).

The underlying basis for the Complaint was to have vacated and

set    aside       the    December    18,    2007      arbitration      Award      issued    by

Richard S. Rhodes (“Rhodes”), as arbitrator, in the matter of

Donna       Marie        Conner      v.     AuthorHouse,         American       Arbitration

Association No. 52 143 Y 000308 07.                         Conner named as Defendants

the AAA; Antoinette S. Clarington, Case Administrator for the

AAA;       Linda    Beyea,    Assistant       Vice         President    of   the    AAA;    and

Rhodes (collectively the “AAA Appellees”). 1                       While not identified

as Defendants in the caption of the Complaint, 2 Author Solutions,

Inc.       d/b/a     AuthorHouse          (“AuthorHouse”)         and    Eugene       Hopkins

(collectively            referred     to    as       the    “AuthorHouse      Appellees”),



       1
       Conner also named Bryan H. Babb, a partner with the law
firm that represented the AuthorHouse Appellees as outside
counsel in the Arbitration.   Babb was dismissed as a Defendant
by the district court on April 18, 2008, and Conner has not
appealed that order.
       2
       Nor did Conner make any allegation against them or seek
relief from them in the body of her Complaint.


                                                 2
parties   to     the   underlying   arbitration     proceeding,     have   been

listed as Appellees as well.

           The arbitrator found that Conner failed to sustain her

burden of proof relative to most of her claims.                    He further

found that while AuthorHouse did, in fact, ultimately terminate

the   Contract    in   compliance   with     Conner’s   request,   it   did   so

after a delay which constituted a breach of contract.                   Rhodes

determined, however, that the delay caused no damage to Conner,

thus precluding any entitlement to relief.              Both parties to the

arbitration were directed to share the administrative fees and

expenses of the AAA, as well as the compensation and expenses of

the arbitrator.        Conner sought to overturn the arbitration Award

on the ground that Rhodes purportedly rendered an “unethical

decision.”

           Following      a   hearing   on    the   collective     motions    to

dismiss, the district court dismissed Conner’s action.                  Finding

a myriad of jurisdictional infirmities, as well as the failure

to state a legal claim for relief pursuant to Fed. R. Civ. P.

12(b)(6), we affirm.

           It is clear that the underlying purpose of Conner’s

Complaint was to have the Award rendered in favor of AuthorHouse

set aside.       For relief, Conner requested that AuthorHouse be

forced to pay the monies owed to her for its breach of the

Contract between them, which monies she sought as relief in the

                                        3
arbitration    proceeding.             She      also    sought     a    ruling     that

AuthorHouse    pay    the    fees       associated         with   the    arbitration

proceeding.     While     she    complained        of    a    “conspiracy”    between

Rhodes and AuthorHouse, and claimed that Rhodes’ decision was

“unethical,”    she     sought    no    relief         from   Rhodes    or   the   AAA

directly.

            When stripped of its hyperbole, Conner’s Complaint is

a clear-cut attempt to appeal the adverse arbitration Award.                        As

such, the AAA Appellees are correct in their position that they

are   not   indispensible,       necessary,        or    proper   parties     to   the

litigation.    See, e.g., Tamari v. Conrad, 552 F.2d 778, 781 (7th

Cir. 1977).     In addition, when parties agree to submit to AAA

arbitration and mediation proceedings, they are deemed to have

consented to the AAA’s Commercial Arbitration Rules, which rules

provide that neither the AAA nor any arbitrator in a proceeding

under such rules is a necessary or proper party in a judicial

proceeding relating to the arbitration, nor are they liable to

any party in any action for damages or injunctive relief for any

act or omission in connection with any arbitration.

            Moreover,     review       of       arbitral      awards    is   limited.

Remmey v. PaineWebber, Inc., 32 F.3d 143, 146 (4th Cir. 1994).

See also International Med. Group, Inc. v. American Arbitration

Ass’n, 312 F.3d 833, 843 (7th Cir. 2003); Austern v. Chicago Bd.

Options Exch., Inc., 898 F.2d 882, 886 (2d Cir. 1990); Tamari v.

                                            4
Conrad, 552 F.2d at 780; Cahn v. International Ladies’ Garment

Union, 311 F.2d 113, 114-15 (3d Cir. 1962).

            Here, Conner failed to articulate any factual or legal

underpinnings to support her vague and conclusory claims against

the AAA Appellees, including her assertion that Rhodes’ decision

was unethical.       As such, those claims fail.

            Nor did the district court err in dismissing Conner’s

Complaint against the AuthorHouse Appellees.                We find that the

action suffered a number of infirmities as to those Defendants,

including,     but     not   limited       to,    lack      of        jurisdiction,

insufficient     service     of   process        pursuant        to     the   legal

requirements of Fed. R. Civ. P. 4, and failure to state a claim

upon which relief may be granted pursuant to Fed. R. Civ. P.

12(b)(6).

            While a court may dismiss a complaint only if it is

clear that no relief could be granted under any set of facts

that could be proved consistent with the allegations, Hishon v.

King & Spalding, 467 U.S. 69, 73 (1984), and a plaintiff does

not need to make detailed factual allegations in a complaint,

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1964

(2007), a complaint requires more than labels and conclusions,

and thus a complainant must do more to state purported grounds

of her entitlement to relief.       Id. at 1964-65.



                                       5
              We find that Conner's Complaint fails to meet the most

basic requirements of pleading under the Federal Rules of Civil

Procedure.         It is not a short and plain statement of the grounds

for the claim showing that Conner is entitled to the relief she

seeks.    Fed. R. Civ. P. 8(a).                Rather, it is little more than a

collection         of     cursory      allegations           of     unethical         behavior

associated with an incorrect result relative to the arbitration

proceeding.         Conner’s conclusory allegations that she has been

wronged   by        virtue      of    Rhodes’       decision       in     the       arbitration

proceeding,         together         with    her      failure       to        make    specific

allegations against or request specific relief that could be

provided by the AuthorHouse Appellees, are insufficient under

the Federal Rules of Civil Procedure.                        Her Complaint therefore

fails to state a claim for which relief may be granted by either

AuthorHouse        or     Hopkins.          Accordingly,          the    district      court’s

dismissal of the Complaint as against the AuthorHouse Appellees

was proper pursuant to Fed. R. Civ. P. 12(b)(6).

              In    summary,      Conner      has    pled    no     facts      to    support    a

finding that she stated a claim for which relief may be granted

by any of the named Defendants.                      As her Complaint is merely a

compilation          of        irrational          statements           and     self-serving

conclusions,        it    is    insufficient         under    any       interpretation         to

support   a    finding         that   Conner       stated     a    claim      sufficient       to



                                               6
withstand     a   motion     to    dismiss.        Accordingly,       the       district

court’s dismissal of Conner’s Complaint was proper.

            Conner also seeks to have this court discipline Bryan

Horn, attorney for Defendant Babb, for his involvement in the

case   following       the   stipulated         dismissal      of   Babb    from      the

litigation.       As    this      issue   was    not   first    presented        to   the

district    court,     and   is,    in    any   event,   frivolous,        it    is   not

properly before this court on appeal.

            Accordingly, we deny Conner’s motion for appointment

of counsel, we decline to consider issues not first presented to

the district court, and we affirm the district court’s order

dismissing    Conner’s       action.       We    dispense   with     oral       argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                           7